Cite as 2015 Ark. App. 208

                ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                     No. CV-14-1055


                                                 Opinion Delivered   April 1, 2015
JAMES COOPER
                              APPELLANT          APPEAL FROM THE JACKSON
                                                 COUNTY CIRCUIT COURT
V.                                               [NO. JV-2013-64]

                                                 HONORABLE KEVIN KING, JUDGE
ARKANSAS DEPARTMENT OF
HUMAN SERVICES                                   AFFIRMED; MOTION TO
                    APPELLEE                     WITHDRAW GRANTED



                            M. MICHAEL KINARD, Judge

       This is an appeal from an order terminating the parental rights of appellant, James

Cooper, to his seven-year-old son, D.C. Appellant’s attorney has filed a motion to be

relieved as counsel and a no-merit brief pursuant to Linker-Flores v. Arkansas Department of

Human Services, 359 Ark. 131, 194 S.W.3d 739 (2004), and Arkansas Supreme Court Rule

6-9(i), asserting that there are no issues of arguable merit to support the appeal. Counsel’s

brief contains an abstract and addendum of the proceedings below, details all adverse rulings

made at the termination hearing, and explains why there is no meritorious ground for

reversal. The clerk of this court sent copies of the brief and motion to be relieved to

appellant, informing him that he had the right to file pro se points for reversal under Rule

6-9(i)(3). Appellant filed a statement of points. The Arkansas Department of Human

Services (DHS) then filed a response to appellant’s pro se points.
                                   Cite as 2015 Ark. App. 208

       The record shows that D.C. first came into the custody of DHS in April 2013 after

it was discovered that appellant was using methamphetamine and that the then six-year-old

child was often left at home alone. Over the next sixteen months, services were offered by

DHS, but appellant only partially complied with the case plan. Appellant did not maintain

stable employment. He did not attend drug rehabilitation, did not complete outpatient drug

counseling, and continued to use illegal drugs; he failed eighteen drug screens, testing

positive for drugs ranging from methamphetamine to opiates. Appellant also missed sixty-

one of seventy-two scheduled visits with D.C. After the hearing, the trial court found by

clear and convincing evidence that termination was in D.C.’s best interest. The court further

found multiple statutory grounds for termination, including that D.C. had been adjudicated

dependent-neglected and had remained outside the home for more than twelve months, and

that, despite meaningful efforts by DHS to rehabilitate appellant, appellant had failed to

remedy the conditions that caused the child’s removal. See Ark. Code Ann. § 9-27-

341(b)(3)(B)(i)(a) (Supp. 2013).

       Based on our review of the record and the briefs presented to us, we conclude that

counsel has complied with the requirements set by the Arkansas Supreme Court for no-merit

petitions in termination cases, and we hold that the appeal is wholly without merit.1




       1
        Appellant’s pro se points raise no issues of arguable merit; they all involve issues that
either are adequately covered in his attorney’s brief or are not preserved for appeal. To the
extent that he relies upon his alleged improvements since the termination order, we note that
post-termination progress is not a ground for reversal of an order terminating one’s parental
rights. See Weaver v. Arkansas Department of Human Services, 2012 Ark. App. 437.

                                               2
                                Cite as 2015 Ark. App. 208

Consequently, we grant counsel’s motion to withdraw and affirm the order terminating

appellant’s parental rights.

       Affirmed; motion to withdraw granted.

       ABRAMSON and VAUGHT, JJ., agree.

       Suzanne Ritter Lumpkin, Arkansas Public Defender Commission, Dependency-Neglect

Appellate Division, for appellant.

       Tabitha Baertels McNulty, Office of Policy and Legal Services, for appellee.

       Chrestman Group, PLLC, by: Keith Chrestman, attorney ad litem for minor child.




                                              3